
	

114 HRES 218 IH: Expressing the sense of the House of Representatives regarding the conditions for the United States becoming a signatory to any international agreement on greenhouse gas emissions under the United Nations Framework Convention on Climate Change.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 218
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Sensenbrenner (for himself, Mr. Smith of Texas, and Mr. Ryan of Wisconsin) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the conditions for the United States
			 becoming a signatory to any international agreement on greenhouse gas
			 emissions under the United Nations Framework Convention on Climate Change.
	
	
 That it is the sense of the House of Representatives that the United States should not be a signatory to any protocol to, or other agreement regarding, the United Nations Framework Convention on Climate Change of 1992, at negotiations in Paris in December 2015, or thereafter, which would—
 (1)mandate new commitments to limit or reduce greenhouse gas emissions for the Annex I Parties, unless the protocol or other agreement also mandates new specific scheduled commitments to limit or reduce greenhouse gas emissions for Non-Annex I Parties within the same compliance period;
 (2)not ensure that all parties to the agreement reduce an equal amount of greenhouse gas emissions at an equivalent rate within the same compliance period;
 (3)result in serious harm to the economy of the United States; and (4)not adequately protect United States intellectual property rights.
			
